Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Zhuo Xu on 5-31-22.




The application has been amended as follows: 
-Please ENTER 
16496002-Proposed Amendments Claims filed 5-31-22.pdf. as attached herewith

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

-Claims 1-2, 4-8, 15, 17 & 19-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. (Currently Amended) 
An information transfer method, comprising: 
sending, by a user side node, a multicast protocol message or routing protocol message carrying a user side flag to a forwarding side node;
wherein, the user side flag is used for indicating that the message carrying the user side flag is sent from a user side node rather than a forwarding side node, so that the forwarding side node could forward a packet to the user side node according to an address of the user side node;
wherein the step of sending, by the user side node, the multicast protocol message carrying the user side flag to the forwarding side node comprises: sending, by the user side node through a multicast protocol, a traffic request carrying the user side flag; and 
the step of sending, by the user side node, the routing protocol message carrying the user side flag to the forwarding side node comprises: advertising, by the user side node through a routing protocol, prefix information with an added user side flag. 

Independent Claim 6. (Currently Amended) 
An information transfer method, comprising: 
identifying, by a forwarding side node, a user side node in a forwarding table after a multicast protocol message or routing protocol message carrying a user side flag sent from a directly connected user side node is received by the forwarding side node; and 
forwarding a packet to the user side node according to the forwarding table, wherein a destination address of the packet is encapsulated as an address of the user side node;
wherein the user side flag is used for indicating that the message carrying the user side flag is sent from a user side node rather than a forwarding side node;
wherein the multicast protocol message comprises a traffic request sent through a multicast protocol; and
wherein the routing protocol message comprises prefix information with an added user side flag advertised through a routing protocol. 

Independent Claim 15. (Currently Amended) 
An information transfer device, comprising: a transmitting module, a memory, and a processor; wherein the memory is configured to store a program for information transfer which, when read and executed by the processor, causes the following operation to be performed: 
transmitting, by the transmitting module, a multicast protocol message or routing protocol message carrying a user side flag to a forwarding side node;
wherein, the user side flag is used for indicating that the message carrying the user side flag is sent from a user side node rather than a forwarding side node, so that the forwarding side node could forward a packet to the user side node according to an address of the user side node;
wherein the transmitting, by the transmitting module, the multicast protocol message carrying the user side flag to the forwarding side node comprises: sending, by the transmitting module through a multicast protocol, a traffic request carrying the user side flag; and 
wherein the transmitting, by the transmitting module, the routing protocol message carrying the user side flag to the forwarding side node comprises: advertising, by the transmitting module through a routing protocol, prefix information with an added user side flag. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 2005/0111474 A1) discloses that an IP multicast communication system includes a layer-2 switch for accommodating a plurality of recipients dynamically joining or not joining a multicast group, a layer-3 switch adapted to a subnet for receiving IP multicast data sent from a sender via an IP network and distributing the received IP multicast data to authorized recipients joining the multicast group via the layer-2 switch under control, and a controller for collectively managing recipient management information for authentication of the recipients obtained according to an Internet Group Management Protocol IGMP. The layer-3 switch authenticates the recipients according to the recipient management information adapted to its subnetwork among the recipient management information collectively managed by the controller. The layer-2 switch stops transmission of the IP multicast data or thins the IP multicast data sent to recipients that are determined to have made unauthorized accesses by the layer-3 switch {Figs.2-3, 5-6, 9-11}.

Wijnand (US 2017/0324575 A1) discloses various systems and methods for performing bit indexed explicit replication (BIER). For example, one method involves receiving a packet at a node. The packet includes a bit string. The node traverses the bit string and selects an entry in a bit indexed forwarding table (BIFT). The entry includes a forwarding bit mask. Based on the forwarding bit mask and the bit string, the node forwards the packet {Figs. 1-6, 9, 12}.

Wijnand (US 2018/0367456 A1) discloses a method for receiving a packet at a node, wherein the node comprises one or more first data structures comprising Bit Index Explicit Replication (BIER) BitMask information for one or more neighboring forwarders and a second data structure comprising multicast forwarding information; identifying a BIER BitString contained in the packet, wherein the BIER BitString is identified within an Internet Protocol (IP) header or a label included with the packet; determining multicast forwarding information for the packet based on the BIER BitString; and forwarding the packet toward a plurality of destination nodes based on the multicast forwarding information {Figs.4-6}.
Wijnand (US 10,218,524 B2) discloses various systems and methods for performing bit indexed explicit replication (BIER). For example, one method involves receiving a link layer protocol frame at a network device. The link layer protocol frame includes a MAC address that identifies the link layer protocol frame as a being a multicast frame. The method then involves selecting a subset of ports included on the network device and forwarding the link layer protocol frame to only the selected subset of ports {Figs.6-10, 13}.

Wijnand (US 2015/0078379 A1) discloses various systems and methods for performing bit indexed explicit replication (BIER) using IPv6. For example, one method involves receiving, at a node, a packet that includes an IP header. The packet also includes a multicast forwarding entry. The method also involves comparing the multicast forwarding entry with forwarding information stored by the node and selecting a neighbor based on the comparing. The method further includes forwarding the packet to the neighbor {Figs.1-8,10-12}.

Cha (US 2009/0225680 A1) discloses apparatus and method for processing a stateful address auto-configuration protocol in an Internet Protocol version 6 (IPv6) network. The method includes multicasting, at an IPv6 network, a Router Solicitation (RS) message, acquiring and managing flag values of a Router Advertisement (RA) message received from at least one router, and setting an operation mode of a Dynamic Host Configuration Protocol-for-IPv6 (DHCPv6) client according to the flag values of the RA message. {Figs. 1-7}
Du (US 2016/0065445 A1) discloses in an approach to routing and forwarding a data packet with a forwarding RBridge and a corresponding RBridge, a computer, in response to receiving a TRILL data packet, performing the following steps: parsing a TRILL header of the TRILL data packet, and acquiring an egress RBridge nickname of the TRILL data packet; obtaining routing information corresponding to the egress RBridge nickname, wherein the information indicates whether the forwarding RBridge is the penultimate hop RBridge on the forwarding path to which the egress RBridge nickname is corresponding; and in response to the indication in the information that the forwarding RBridge is the penultimate hop RBridge on the forwarding path to which the egress RBridge nickname is corresponding, stripping the TRILL header of the TRILL data packet off to obtain an original data packet, and forwarding the original data packet to the egress RBridge from an out port specified by the information {Figs.1-4}.

Florit (US 7,969,980 B1) discloses methods and systems for distributing multicast messages in a network. The use of such a method or system in an Ethernet network can result in a reduction in the number of flooded multicast messages. One method can involve receiving a companion message, which includes a multicast address, at a network device and extracting the multicast address from the companion message. The multicast address can then be associated with a VLAN and an interface of the network device. Another method involves receiving a join message, which identifies a multicast group being joined, and generating a companion message corresponding to the join message. The companion message includes an address of the multicast group {Figs. 1-8}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464